

116 HR 5702 IH: Protection of Women and Girls in Sports Act of 2020
U.S. House of Representatives
2020-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5702IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2020Mr. Steube (for himself, Mrs. Lesko, Mr. Hagedorn, Mr. Joyce of Pennsylvania, Mr. King of Iowa, Mr. Banks, Mr. Rouzer, and Mr. Fulcher) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide that for purposes of determining compliance with title IX of the Education Amendments of 1972 in athletics, sex shall be determined on the basis of biological sex as determined at birth by a physician. 
1.Short titleThis Act may be cited as the Protection of Women and Girls in Sports Act of 2020. 2.AmendmentSection 901 of the Education Amendments of 1972 (20 U.S.C. 1681(a)) is amended by adding at the end the following: 
 
(d)It shall be a violation of subsection (a) for a recipient of Federal funds who operates, sponsors, or facilitates athletic programs or activities to permit a person whose sex is male to participate in an athletic program or activity that is designated for women or girls. .  